              Case 2:20-mc-00049-RSL Document 2 Filed 06/23/20 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6   _______________________________________
                                            )
 7   UNITED STATES OF AMERICA,              )                 Case No. MC20-0049RSL
                                            )
 8                         Plaintiffs,      )
                v.                          )
 9                                          )                 ORDER TO ISSUE WRIT OF
     DUANE ANTHONY NELSON,                  )                 CONTINUING GARNISHMENT
10                                          )
                           Defendant,       )
11              v.                          )
                                            )
12   RESTAURANTS UNLIMITED INC.,            )
                                            )
13                         Garnishee.       )
     _______________________________________)
14
15          This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
16   Garnishment” for property in which the defendant/judgment debtor, Duane Anthony Nelson, has
17   a substantial nonexempt interest and which may be in the possession, custody, or control of the
18   garnishee, Restaurants Unlimited Inc. The Court having reviewed the record in this matter,
19   hereby ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment” (Dkt. # 1-
20   3) and the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by plaintiff’s counsel
21   on June 18, 2020. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve the
22   defendant/judgment debtor and the garnishee with a copy of the writ and accompanying
23   instructions.
24
            Dated this 23rd day of June, 2020.
25                                               A
26                                               Robert S. Lasnik
                                                 United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
